DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received May 10, 2022.  Claims 1, 2, 4-9, 12-16, 18-21, and 45 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 8, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicants’ arguments, but it still seems the problem would best be solved merely by stating “an additional opacifier”.
Claims 12 and 13 are rejected as claim 12 has a diameter range outside the range of claim 1 from which claim 12 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


All rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claims 1, 2, 4-9, 14-16, 18-20, and 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Boschert et al, US 2008/0038475.
Boschert et al teach a pigment coating for paper comprising calcined kaolin with a particle size of 0.9µm (Ansilex 93, a commercially available calcined kaolin), surfactant, and the balance water (¶37).  The claimed composition requires a “cosmetically acceptable carrier” which is undefined, and so is satisfied by a surfactant and water, and calcined kaolin.  As the reference teaches a calcined kaolin with the same dimensions claimed, the examiner maintains it will have all the same properties as the calcined kaolin claimed.  And with that said, the composition of the reference is identical to the composition claimed, and so all properties of the composition claimed are the same as the composition of the reference. As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
The examiner acknowledges a pigment coating for paper is not a “cosmetic” in the usual sense of the word.  A composition has been claimed with essentially one component, a calcined kaolin.  The reader is left to guess at what a “cosmetically acceptable carrier” is, but it seems broad enough to include water.  If applicants were granted a patent for a composition, they could us it for any purpose, not just as a cosmetic.  The kaolin claimed can be purchased off the shelf and is added to water.  This cannot be the basis for a patentable composition.  The examiner also notes there are many compositions that contain Ansilex 93, this is just one example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 14-16, 18-21, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, US 9,084,764 in view of Sasaki et al, US 2009/0035333.
Rao teaches a bodystick comprising 30 parts calcined kaolin (col. 5, table 1.3), a dry powder comprising 25% calcined kaolin (col. 4, table 1.1), and an aerosol spray comprising 12.5 parts calcined kaolin (col. 4, table 1.2).  So we have a cosmetic containing calcined kaolin, precisely as claimed, however the particle size of the kaolin is outside the range claimed.  
As discussed above, calcined kaolin with the particle size claimed are commercially available, and Sasaki et al teach a cosmetic skin preparation with powders that may be kaolin and have a particle size as small as 0.1µm (¶36).  The prior art is certainly aware then, that calcined kaolin is used in cosmetics, and may have a particle size within the range claimed, and so it would have been obvious for one of ordinary skill in the art to formulate a bodystick with calcined kaolin of a smaller particle size with confidence of forming an effective cosmetic composition, and such a composition, once formed, will have the same properties as the composition claimed.

Claims 1, 2, 4-9, 14-16, 18-21, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Klofta et al, US 2012/0058165 in view of Sasaki et al, US 2009/0035333.
Klofta et al teach a personal cleansing composition comprising a lotion and an inorganic opacifying agent which may be calcined kaolin (claims 1 and 3).  It would have been obvious for one of ordinary skill in the art to use calcined kaolin as the inorganic opacifying agent in the personal cleansing composition of the reference as this scenario is specifically contemplated by the reference.  The particle size of the kaolin, however, is not disclosed by the reference.  
As discussed above, calcined kaolin with the particle size claimed are commercially available, and Sasaki et al teach a cosmetic skin preparation with powders that may be kaolin and have a particle size as small as 0.1µm (¶36).  The prior art is certainly aware then, that calcined kaolin is used in personal cleansers, and may have a particle size within the range claimed, and so it would have been obvious for one of ordinary skill in the art to formulate a cleanser with calcined kaolin within the size range claimed with confidence of forming an effective cleansing composition, and such a composition, once formed, will have the same properties as the composition claimed.


Claims 1, 2, 4-9, 14-16, 18-21, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Joliff et al, US 2017/0079891 in view of Sasaki et al, US 2009/0035333.
Joliff et al teach a cleansing composition comprising a cosmetically acceptable base, and an inorganic particulate which may be fully calcined kaolin (¶263, 264, and 273).  It would have been obvious for one of ordinary skill in the art to use calcined kaolin as the inorganic particulate in the cleansing composition of the reference as this scenario is specifically contemplated by the reference.  The particle size of the kaolin, however, is not disclosed by the reference.  
As discussed above, calcined kaolin with the particle size claimed are commercially available, and Sasaki et al teach a cosmetic skin preparation with powders that may be kaolin and have a particle size as small as 0.1µm (¶36).  The prior art is certainly aware then, that calcined kaolin is used in personal cleansers, and may have a particle size within the range claimed, and so it would have been obvious for one of ordinary skill in the art to formulate a cleanser with calcined kaolin within the size range claimed with confidence of forming an effective cleansing composition, and such a composition, once formed, will have the same properties as the composition claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761